Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication 20160026381 A1, hereinafter “Kim”).

Regarding Claim 1, Kim teaches a mobile communication device (Abstract line 1) comprising: 
a foldable housing including a first housing portion (par 0159 Fig 2A first body 201a) and a second housing portion (par 0159 Fig 2A second body 201b); 
a first touch display accommodated on an inner side of the foldable housing (par 0161,0174 first inner display region 251a, 251a a touch display par 0173); 
a second touch display accommodated on an outer side of the first housing portion (par 0161 outer display regions 251c,251d; 251c,251d are touch displays par 0171); 
a processor (par 0068 Fig 1 controller 180); and 
a memory storing instructions (par 0068 Fig 1 memory 170) which, when executed by the processor, cause the mobile communication device (par 0075) to: 
while the foldable housing is unfolded and the second touch display is deactivated, control the first touch display to display a first execution screen corresponding to a first application being executed (par 0132 Fig 3(a) A graphic user interface (GUI) of an application being currently executed may be output to at least one of the first inner display region 251a and the second inner display region 251b), 
in response to the foldable housing being folded from being unfolded and while the first execution screen is displayed via the first touch display: 
deactivate the first touch display (par 0146 if the angle between the first inner display region 251a and the second inner display region 251b is decreased to a value less than the reference angle (‘θ’), an open state may be converted into a closed state, and the first inner display region 251a … is converted into a deactivated state), and 
control the second touch display to display (par 0231 If an open state of the mobile terminal is converted into a closed state based on a folding event, the controller 180 can convert the outer display region (regions 251c,251d) into an activated state) a touch lock screen including an indication for removing the touch lock screen (par 0333 virtual regions for a plurality of touch inputs are displayed on the outer display region 251c; par 0300 if an open/unfolded state of the mobile terminal is converted into a closed/folded state, immediately or after a predetermined time has lapsed, the controller 180 can convert the mobile terminal into a locked state according to a pre-setting, i.e., when input of a control command with respect to an application is blocked. In this state, if a closed state of the mobile terminal is re-converted into an open state, a user should input a pattern for releasing the locked state), and 
while the foldable housing is fully folded (par 0210 when an angle between the first inner display region 251a and the second inner display region 251b of the display unit is ‘0’) and the first touch display is deactivated (par 0209 the first inner display region 251a and the second inner display region 251b are converted into a deactivated state), based on a touch input according to the indication (Fig 14C(a) par 0356 a plurality of touch inputs are sensed based on an initial touch-applied point on the outer display region 251c, the controller 180 can determine whether the plurality of touch inputs match a preset pattern of the displayed touch lock screen), control the second touch display to change from displaying the touch lock screen, including the indication (par 0359 upon the unlock touch input, outer display 251c/d is changed from the lock screen to another screen), to displaying a second execution screen corresponding to the first application in continuation from prior to the folding of the foldable housing (par 0212 the controller 180 can determine information to be displayed on the outer display regions 251c or 251d, in connection with the recognized screen information, an application which is being executed, a task state, an operation state, etc.; par 0210 in a closed/folded state, predetermined information may be displayed on the outer display region 251c or the side display region 251d, par 0211 the information may be a task that was being executed on 251a/251b at the time of folding).

Regarding Claim 2, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the displaying of the second execution screen based at least in part on a determination that the touch input to unlock the touch lock screen including the indication is a swipe input (par 0372 teaches such an implementation).

Regarding Claim 6, Kim teaches the mobile communication device of claim 1, wherein the touch lock screen includes an indication that the screen displaying the touch lock screen is locked (par 0301 Under such locked state, if the display unit 151 has been activated, a lock screen for inputting a preset password is displayed).

Regarding Claim 7, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
after the touch lock screen is displayed on the second touch display in response to the foldable housing being folded, deactivate the second touch display based at least in part on a determination that no touch input for unlock is detected within a specified period of time after the touch lock screen is displayed (par 0257 the outer displays which were outputting visual information such as information related to a previously displayed screen may be converted into a deactivated state if a predetermined time lapses [one of skill in the art would understand this to be without touch input, e.g. in light of par 0259 the outer display region 251c is re-converted into a deactivated state, or a touch sensor is activated for a predetermined time]).

Regarding Claim 8, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
while the foldable housing is fully folded, perform at least one of the displaying of the touch lock screen (par 0231 If an open state of the mobile terminal is converted into a closed state based on a folding event, the controller 180 can convert the outer display region (regions 251c,251d) into an activated state; par 0333 virtual regions for a plurality of touch inputs are displayed on the outer display region 251c; par 0300 if an open/unfolded state of the mobile terminal is converted into a closed/folded state, immediately or after a predetermined time has lapsed, the controller 180 can convert the mobile terminal into a locked state according to a pre-setting, i.e., when input of a control command with respect to an application is blocked. In this state, if a closed state of the mobile terminal is re-converted into an open state, a user should input a pattern for releasing the locked state), the displaying of the second execution screen, or the deactivating of the second touch display.

Regarding Claim 12, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the displaying of the second execution screen such that a portion of the first execution screen is hidden from view in the second execution screen (par 0415 Figs 26A(a)-(c), a portion of the first execution screen of Fig 26A(a) comprising far left and right sides of the screen are shown as contracted/hidden from view in the second execution screen of Fig 26A(c)).

Regarding Claim 13, Kim teaches the mobile communication device of claim 1, 
wherein the indication for removing the touch lock screen comprises guide information (par 0037 in the closed state, the controller may output guide information for inducing the open state, to at least one of the third and fourth regions; par 0300 if a closed state of the mobile terminal is re-converted into an open state, a user should input a pattern for releasing the locked state); and 
wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
while the foldable housing is fully folded and the first touch display is deactivated, control the second touch display to change from displaying the touch lock screen to displaying the second execution screen corresponding to the first application in continuation from prior to the folding of the foldable housing (par 0212 the controller 180 can determine information to be displayed on the outer display regions 251c or 251d, in connection with the recognized screen information, an application which is being executed, a task state, an operation state, etc.; par 0210 in a closed/folded state, predetermined information may be displayed on the outer display region 251c or the side display region 251d, par 0211 the information may be a task that was being executed on 251a/251b at the time of folding) based on a touch input according to the guide information (par 0037 in the closed state, the controller may output guide information for inducing the open state, to at least one of the third and fourth regions; par 0300 if a closed state of the mobile terminal is re-converted into an open state, a user should input a pattern for releasing the locked state).

Regarding Claim 14, Kim teaches the mobile communication device of claim 1, wherein the foldable housing is configured to be folded and unfolded along a folding axis (par 0160 Fig 2C the device is folded along an axis based on hinge portion 202).

Regarding Claim 15, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
receive a touch event on the first touch display prior to the foldable housing being folded (par 0215 Fig 5(a)-(c) the icon 503 and the guide information 502 may be displayed based on a point to which a touch input corresponding to a folding event has been applied. For instance, if a folding event occurs when [after] a user has held (touched) a left upper end of the first inner display region 251a and a right upper end of the second inner display region 251b in a symmetrical manner, the icon 503 and the guide information 502 may be displayed at a position adjacent to the touch-applied point. The display unit may be provided with a touch sensor so that a touch input to the icon 503 can be implemented).

Regarding Claim 16, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
provide a scrollable menu of video applications in which the first application will be displayed after folding (par 0383 Fig 19(b) the controller displays icons 1901 of executable applications corresponding to the released state, on the outer display region 251c; par 0384 when the outer display region 251c is unfolded by a predetermined angle, the controller generates a scroll bar on the side display region 251d, the scroll bar for up-down moving information output to the outer display region 251c; par 0380 FIGS. 18(a) to 18(c), if a side [second/upper] display region 251d is activated in a second closed state where the side display region 251d is exposed to an upper side and a first inner display region 251a and a second inner display region 251b face each other, icons 1801a, 1801b and 1801c of applications which were being executed on the first and second inner display regions 251a and 251b are displayed on the side display region 251d.; par 0386 If the mobile terminal is completely unfolded as a user selects the icon output to the outer display region 251c using the scroll bar displayed on the side display region 251d, an execution screen of an application corresponding to the selected icon, i.e., a chat (message dialogue) screen 1902 is re-output to at least one of the first inner display region 251a and the second inner display region 251b; par 03380 the application list may include web browser, moving image play, games, etc.).

Regarding Claim 18, Kim teaches a non-transitory computer-readable medium (par 0119 e.g. hard disk) having stored instructions that, when executable by a processor within a mobile communication device (par 0068 Fig 1 controller 180, par 0075), in which the mobile communication device comprising 
a foldable housing including a first housing portion (par 0159 Fig 2A first body 201a) and a second housing portion (par 0159 Fig 2A second body 201b) and 
a first touch display accommodated on an inner side of the foldable housing (par 0161,0174 first inner display region 251a, 251a a touch display par 0173) and a second touch display accommodated on an outer side of the first housing portion (par 0161 outer display regions 251c,251d; 251c,251d are touch displays par 0171), cause the mobile communication device (par 0075) to: 
while the foldable housing is unfolded and the second touch display is deactivated, control the first touch display to display a first execution screen corresponding to a first application being executed (par 0132 Fig 3(a) A graphic user interface (GUI) of an application being currently executed may be output to at least one of the first inner display region 251a and the second inner display region 251b),
in response to the foldable housing being folded from being unfolded while the first execution screen is displayed via the first touch display: 
deactivate the first touch display (par 0146 if the angle between the first inner display region 251a and the second inner display region 251b is decreased to a value less than the reference angle (‘θ’), an open state may be converted into a closed state, and the first inner display region 251a … is converted into a deactivated state), and
control the second touch display to display (par 0231 If an open state of the mobile terminal is converted into a closed state based on a folding event, the controller 180 can convert the outer display region (regions 251c,251d) into an activated state) a touch lock screen including an indication for removing the touch lock screen (par 0333 virtual regions for a plurality of touch inputs are displayed on the outer display region 251c; par 0300 if an open/unfolded state of the mobile terminal is converted into a closed/folded state, immediately or after a predetermined time has lapsed, the controller 180 can convert the mobile terminal into a locked state according to a pre-setting, i.e., when input of a control command with respect to an application is blocked. In this state, if a closed state of the mobile terminal is re-converted into an open state, a user should input a pattern for releasing the locked state), and 
while the foldable housing is fully folded (par 0210 when an angle between the first inner display region 251a and the second inner display region 251b of the display unit is ‘0’) and the first touch display is deactivated (par 0209 the first inner display region 251a and the second inner display region 251b are converted into a deactivated state), based on a touch input according to the indication (Fig 14C(a) par 0356 a plurality of touch inputs are sensed based on an initial touch-applied point on the outer display region 251c, the controller 180 can determine whether the plurality of touch inputs match a preset pattern of the displayed touch lock screen), control the second touch display to change from displaying the touch lock screen including the indication (par 0359 upon the unlock touch input, outer display 251c/d is changed from the lock screen to another screen) to displaying a second execution screen corresponding to the first application in continuation from prior to the folding of the foldable housing (par 0212 the controller 180 can determine information to be displayed on the outer display regions 251c or 251d, in connection with the recognized screen information, an application which is being executed, a task state, an operation state, etc.; par 0210 in a closed/folded state, predetermined information may be displayed on the outer display region 251c or the side display region 251d, par 0211 the information may be a task that was being executed on 251a/251b at the time of folding).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Kim et al. (U S. Patent Application 20180039410 A1, hereinafter “Kim”) in view of Dahl et al. (U.S. Patent Application Publication 20110216064 A1, hereinafter “Dahl”).


Regarding Claim 3, Kim teaches the mobile communication device of claim 1, wherein the at least one processor is further configured to decrease a resolution of at least one indication included in the first screen as at least a part of displaying the second screen (par 0413 Fig 26A(a)-(c) the skill artisan would understand the screen contraction function to comprise image resolution reduction). However, Kim appears not to expressly teach wherein the first touch display has a first resolution higher than a second resolution of the second touch display.
In a similar area of endeavor Dahl teaches wherein the first touch display has a first resolution higher than a second resolution of the second touch display (Fig 48 par 0186, e.g. a video player may automatically change from a widescreen display mode to reduced resolution narrow display mode when an available screen size is reduced due to a configuration change, such as from a fully extended configuration to a fully folded, travel clock, or thumbing configuration).
Kim and Dahl are analogous art as they each pertain to mobile communication devices. It would have been obvious to a person of ordinary skill in the art to modify the mobile communication device of Kim with the inclusion of the different screen resolutions of Dahl. The motivation would have been in order to provide intuitive operation of a multi-panel electronic device in which a web browser communicates changes in screen size or screen resolution to a web server and automatically refreshes to display modified web page content that is modified by the web server in accordance with the changes (Dahl par 0009).

Regarding Claim 4, Kim as modified teaches the mobile communication device of claim 3, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the displaying of the second execution screen based at least in part on resizing the first execution screen according to the second resolution (Fig 48 par 0186, e.g. a video player may automatically change from a widescreen display mode to reduced resolution narrow display mode when an available screen size is reduced due to a configuration change, such as from a fully extended configuration to a fully folded, travel clock, or thumbing configuration).
Kim and Dahl are analogous art as they each pertain to mobile communication devices. It would have been obvious to a person of ordinary skill in the art to modify the mobile communication device of Kim with the inclusion of the different screen resolutions of Dahl. The motivation would have been in order to provide intuitive operation of a multi-panel electronic device in which a web browser communicates changes in screen size or screen resolution to a web server and automatically refreshes to display modified web page content that is modified by the web server in accordance with the changes (Dahl par 0009).

Regarding Claim 5, Kim as modified teaches the mobile communication device of claim 4, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the resizing of the first execution screen based at least in part on one portion of data corresponding to the first execution screen, and not another portion of the data (Kim par 0259 Figs 9A(a)-9A(c) if the mobile terminal is closed, while a camera function is performed by using first and second inner display regions, an execution screen size is resized based on a data portion related to the camera function execution screen and that information is displayed on the outer display region 251c disposed on an outer surface of the mobile terminal; the resizing of the screen is not based on the photo data portion itself).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Kim et al. (U.S. Patent Application Publication 20160026381 A1, hereinafter “Kim”) in view of Kuroda et al. (International Patent Application Publication WO2018211825A1, hereinafter “Kuroda”). 

Regarding Claim 11, Kim teaches the mobile communication device of claim 1. However, Kim appears not to expressly teach wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
execute a video application as the first application based on resolution and density criteria of the video application.
Kuroda teaches execute a video application as the first application based on resolution and density criteria of the video application (Abstract determining whether or not a smartphone (1) is executing a prescribed video processing; determining the resolution of the video; and controlling the data forwarding speed of the USB communication [part of the video application execution]. Therein, the USB controller (12) controls the memory bandwidth to be used in the system for the USB communication processing, according to the determination results from the processing determination unit (131) and the determination results from the resolution determination unit (132) ).
Kim and Kuroda are analogous art as they each pertain to mobile communication devices. It would have been obvious to a person of ordinary skill in the art to modify the mobile communication device of Kim with the inclusion of the video execution of Kuroda. The motivation would have been in order to provide enough memory bandwidth to prevent dropped frames or image rattling.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Kim et al. (U.S. Patent Application Publication 20160026381 A1, hereinafter “Kim”). 

Regarding Claim 17, Kim teaches the mobile communication device of claim 1, wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the displaying of the touch lock screen 180 can convert the mobile terminal into a locked state according to a pre-setting, i.e., when input of a control command with respect to an application is blocked. In this state, if a closed state of the mobile terminal is re-converted into an open state, a user should input a pattern for releasing the locked state; par 331 the pattern of touches to the virtual regions of the lock pattern properly performed releases the lock, or if improperly performed is blocked to the application).
In another embodiment Kim teaches displaying elements on a foreground top layer (par 0406 Fig 23A(a) screen element 2303 is displayed as an upper layer of the movie player execution screen).
It would have been obvious to one of ordinary skill in the art to modify the touch lock screen display and restricting touch input to the first application embodiment of Kim to include the upper/lower element display embodiment of Kim because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch lock screen display and restricting touch input to the first application embodiment of Kim as modified by the upper/lower element display embodiment of Kim can yield a predictable result of indicating priority of available operations. Thus, a person of ordinary skill would have appreciated including in the touch lock screen display and restricting touch input to the first application embodiment of Kim the ability to use the upper/lower element display embodiment of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Kim et al. (U.S. Patent Application Publication 20160026381 A1, hereinafter “Kim”) in view of Sharifi Mehr (U.S. Patent 9992327 B1). 

Regarding Claim 9, Kim teaches the mobile communication device of claim 1. However, Kim appears not to expressly teach wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the displaying of the touch lock screen such that the second execution screen is substantially invisible through the touch lock screen.
Sharifi Mehr teaches perform the displaying of the touch lock screen such that the second execution screen is substantially invisible through the touch lock screen (col 7 lines 7-13 Fig 3 when the user 306 engages the lock button 304, the locked display section 308 may be completely disabled such that the locked display section 308 does not display any content. Thus, any processes that would normally cause content to be displayed on the locked display section 308 may no longer be displayed until the mobile device 302 has been unlocked).
Kim and Sharifi Mehr are analogous art as they each pertain to mobile communication devices. It would have been obvious to a person of ordinary skill in the art to modify the mobile communication device of Kim with the inclusion of the touch lock screen behavior of Sharifi Mehr. The motivation would have been in order to prevent other users from viewing any proprietary information that may be persistently stored on the mobile device (Sharifi Mehr col 6 lines 39-44).

Regarding Claim 10, Kim teaches the mobile communication device of claim 1. However, Kim appears not to expressly teach wherein, when executed by the processor, the instructions further cause the mobile communication device to: 
perform the displaying of the touch lock screen such that the second execution screen is visible through the touch lock screen.
Sharifi Mehr teaches perform the displaying of the touch lock screen such that the second execution screen is visible through the touch lock screen (col 7 lines 3-7 Fig 3 when the user 306 engages the lock button 304 on the mobile device 302, a portion of the display unit may be locked, such that a user may not interact with content displayed on this locked display section 308).
Kim and Sharifi Mehr are analogous art as they each pertain to mobile communication devices. It would have been obvious to a person of ordinary skill in the art to modify the mobile communication device of Kim with the inclusion of the touch lock screen behavior of Sharifi Mehr. The motivation would have been in order to prevent other users from interacting with any proprietary information that may be persistently stored on the mobile device (Sharifi Mehr col 7 lines 5-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624